DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 04/15/2021.
Claims 1, 3-16, and 18-20 are newly amended.
Claims 2 and 17 are cancelled.
Claims 21-22 are newly added.
Claims 1, 3-16, and 18-22 are currently pending and have been examined.

Allowable Subject Matter
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Information Disclosure Statement 
Information Disclosure Statement(s) received 03/11/2021 have been reviewed and considered.
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2021 has been entered.



Claim Rejections- 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 21 are rejected under 35 U.S.C. § 101.
	Claim(s) 1-7 and 21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites abstract concepts, including: displaying a prompt providing authentication instructions for providing digital visual content depicting one or more visual characteristics of an item being listed on a listing service; receiving user selection of digital visual content, the digital visual content depicting one or more visual characteristics of an item being listed; comparing the one or more visual characteristics to one or more known visual characteristics of authentic items depicted in additional digital visual content; determining whether the item being listed is authentic based on the comparing; and responsive to a determination that the item being listed is authentic, surfacing an indication that a listing of the item on the listing service is allowed to include the authentic designation; or responsive to a determination that the item being listed is not authentic, surfacing an indication that the listing of the item on the listing service is not allowed to include the authentic designation.
The claims as a whole are directed to “presentation of an authentic designation with an item listing”.  Presenting authentication information with an item listing is an abstract idea because it is a commercial interaction in the form of advertising.  Commercial interactions are classified under certain methods of organizing human activity.  Therefore, claim 1 recites an abstract idea. 
at least one computing device; a user interface; receiving, by the at least one computing device, user selection of digital visual content from a live feed of digital visual content via a user interface.  The computing device, user interface, and live feed of digital visual content are merely being used as a tool to perform the abstract idea which does not integrate the exception into a practical application (see MPEP 2106.05(f)).  Additionally, user selection of content from the live feed and displaying a prompt via a user interface, are mere data-gathering steps, and thereby considered to be insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Claim 1 is therefore directed to an abstract idea.
	Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the computing device, user interface, and live feed are merely being used as a tool to perform the abstract ideas.  Furthermore, receiving a user selection and displaying via a user interface is considered well-understood, routine, and conventional computer activity (see “Receiving or transmitting data over a network, e.g., using the Internet to gather data”, TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); MPEP 2106.05(d)II).  Accordingly, claim 1 is ineligible. 
	Dependent claim(s) 2-7, and 21 merely further limit the abstract idea by further characterizing the user interface prompts and digital visual content. Accordingly, claims 2-7 are ineligible.
Claim Rejections - 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Withrow (US 2017/0300905 A1) in view of Caiazzi (US 2012/0095866 A1), and further in view of Canavor (US 2018/0284955 A1).
Claim 1, Withrow discloses a method implemented by at least one computing device, the method comprising:
displaying, by the at least one computing device, a prompt via a user interface providing authentication instructions for providing digital visual content depicting one or more visual characteristics of an item (see “Because digital fingerprinting works with many different types of objects, it may be useful to define what regions of digital images of objects are to be used for the extraction of features for authentication purposes” in ¶ [0024]; see “In some embodiments, for example when utilizing a mobile device, a location box and crosshairs may automatically appear in the viewfinder of a smartphone camera application, to help the user center the camera on an authentication region” in ¶ [0029]; and
receiving, by the at least one computing device, digital visual content via a user interface that depicts one or more visual characteristics of the item (see “when utilizing a mobile device, a location box and crosshairs may automatically appear in the viewfinder of a smartphone camera application, to help the user center the camera on an authentication region, and automatically lock onto a region and complete a scan” in ¶ [0029]; see “acquiring a digital image data of the object, at block 102, as described above” in ¶ [0033]; ¶ [0086]); 
comparing, by the at least one computing device,  the one or more visual characteristics to one of more known visual characteristics of authentic items depicted in additional 
determining whether the item being listed is authentic based on the comparing (see “return a result, which we call an authentication result” in ¶ [0067]).
Withrow does not explicitly disclose:
an item being listed on a listing service;
responsive to a determination that the item being listed is authentic, surfacing, by the at least one computing device, an indication that a listing of the item on the listing service is allowed to include an authentic designation; or
responsive to a determination that the item being listed is not authentic, surfacing, by the at least one computing device, an indication that the listing of the item on the listing service is not allowed to include the authentic designation.
However, Caiazzi [Symbol font/0x2D]which like Withrow relates to verifying authenticity of items sold online[Symbol font/0x2D] teaches:
an item being listed on a listing service (see “The product will be put on sale on a web-based e-commerce site on the server 101, accessible by a plurality of clients 105 (which can be either sellers or buyers) through the network 103” in ¶ [0028] of Caiazzi);
responsive to a determination that the item being listed is authentic, surfacing, by the at least one computing device, an indication that a listing of the item on the listing service is allowed to include the authentic designation (see “After such pre-authentication step is completed, the seller will be authorized to display a sort of certification on the web site to advertise the pre-authentication to possible customers” in ¶ [0029] of Caiazzi); or
responsive to a determination that the item being listed is not authentic, surfacing, by the at least one computing device, an indication that the listing of the item on the listing service is not allowed to include an authentic designation (¶ [0040]; see “pre-authentication is denied” in ¶ [0045] of Caiazzi).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Withrow to include the presentation of an authentic designation with a listing of the item as taught by Caiazzi.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the system to include the presentation with the listing of Caiazzi in order to advertise the pre-authentication to possible customers (Caiazzi: ¶ [0029]). 
	The combination of Withrow in view of Caiazzi does not teach:
receiving, by the at least one computing device, user selection of digital visual content from a live feed of digital visual content via a user interface that depicts one or more visual characteristics of the item being listed on the listing service.
However, Canavor [Symbol font/0x2D]which like Withrow relates to items listed for sale online[Symbol font/0x2D] teaches:
receiving, by the at least one computing device, user selection of digital visual content from a live feed of digital visual content via a user interface (see “the system may provide the items using virtual reality through a virtual reality (VR) headset or other reality device ( e.g., to provide augmented reality). For example, the representations of the items can be provided … and then receive one or more interactions with the items by the user using a virtual reality device (e.g., clicking, tapping, swiping, blinking, etc.)” in ¶ [0022] of Canavor).


Claim 3, the combination of Withrow in view of Caiazzi, and further in view of Canavor teaches the method as described in claim 1.  Withrow further discloses, comprising:
wherein the authentication instructions specify a location of the item being listed to capture in the digital visual content (see “an ability to define and store optimal authentication regions for classes of objects may offer benefits to a user” in ¶ [0028]; see “Once an authentication region is defined, specific applications may be created for different markets or classes of objects that may assist users in locating and scanning an optimal authentication region” and “a location box and crosshairs may automatically appear in the viewfinder of a smartphone camera application, to help the user center the camera on an authentication region” in ¶ [0029]).

Claim 4
wherein the authentication instructions specify a feature of the item being listed to capture in the digital visual content (¶ [0029]; see “authentication region may be defined so as to include both a label and a substrate it is attached to” in ¶ [0030]).

Claim 5, the combination of Withrow in view of Caiazzi, and further in view of Canavor teaches the method as described in claim 1. Withrow does not disclose the following limitation, however Caiazzi teaches:
comprising receiving an additional selection to surface the listing of the item with the authentic designation via the listing service (¶ [0040]-[0041] of Caiazzi).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Withrow in view of Caiazzi to include the additional selection of Caiazzi.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the method to include the additional selection of Caiazzi because the pre-authentication is an indication of the good intentions of the seller, who makes a sport of representation that the item on sale is authentic (Caiazzi: ¶ [0041]).

Claim 6, the combination of Withrow in view of Caiazzi, and further in view of Canavor teaches the method as described in claim 1.  Withrow further discloses:
wherein the digital visual content depicting the one or more characteristics of the item being listed comprises digital video (see “Images may, for example, be … in the form of a video” in ¶ [0023]).

Claim 7, the combination of Withrow in view of Caiazzi, and further in view of Canavor teaches the method as described in claim 1.  Withrow further discloses, comprising:
wherein the digital visual content depicting the one or more characteristics of the item being listed comprises at least one digital image (¶ [0023]; ¶ [0029]).

Claim 8, Withrow discloses system comprising:
one or more processors (¶ [0118]; Fig. 4); and 
memory having stored thereon computer-readable instructions that are executable by the one or more processors to perform operations comprising (¶ [0066]; Fig. 4): 
displaying a prompt via a user interface providing authentication instructions for providing digital visual content depicting one or more visual characteristics of an item (see “Because digital fingerprinting works with many different types of objects, it may be useful to define what regions of digital images of objects are to be used for the extraction of features for authentication purposes” in ¶ [0024]; see “In some embodiments, for example when utilizing a mobile device, a location box and crosshairs may automatically appear in the viewfinder of a smartphone camera application, to help the user center the camera on an authentication region” in ¶ [0029]; and
receiving digital visual content via a user interface that depicts one or more visual characteristics of the item (see “when utilizing a mobile device, a location box and crosshairs may automatically appear in the viewfinder of a smartphone camera application, to help the user center the camera on an authentication region, and automatically lock onto a region and complete a scan” in ¶ [0029]; see 
generating non-textual data indicative of the one or more visual characteristics of the item from the digital visual content , wherein the non-textual data is at least one feature vector (see “Next, features are extracted, at block 104, from the digital image data” and “The extracted features are analyzed and feature vectors are extracted to form a digital fingerprint” in ¶ [0033]-[0034]; Fig. 1B, #126); 
comparing the non-textual data to additional non-textual data indicative of visual characteristics of known authentic items generated from additional digital visual content depicting the known authentic items (¶ [0031]; see “comparing the characterizations with previously-extracted characterization stored in a database of known authentic items” in ¶ [0066]);  
determining whether the item being listed is authentic based on the comparing (see “return a result, which we call an authentication result” in ¶ [0067]); and 
controlling of an authentic designation with a listing of the item according to the determining (see “establish a digital pedigree … and to make any all such supplementary information accessible to the purchaser” in ¶ [0092]; see “transfer of certificates of authentication” in ¶ [0093]).
Withrow does not explicitly disclose:
an item being listed on a listing service;
controlling presentation of an authentic designation with a listing of the item according to the determining.

an item being listed on a listing service (see “The product will be put on sale on a web-based e-commerce site on the server 101, accessible by a plurality of clients 105 (which can be either sellers or buyers) through the network 103” in ¶ [0028] of Caiazzi);
controlling presentation of an authentic designation with a listing of the item according to the determining (¶ [0025]; see “After such pre-authentication step is completed, the seller will be authorized to display a sort of certification on the web site to advertise the pre-authentication to possible customers” in ¶ [0029]; ¶ [0045] of Caiazzi).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Withrow to include the presentation of an authentic designation with a listing of the item as taught by Caiazzi.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the system to include the presentation with the listing of Caiazzi in order to advertise the pre-authentication to possible customers (Caiazzi: ¶ [0029]).
The combination of Withrow in view of Caiazzi does not teach:
receiving user selection of digital visual content from a live feed of digital visual content via a user interface that depicts one or more visual characteristics of the item being listed on the listing service.
However, Canavor [Symbol font/0x2D]which like Withrow relates to items listed for sale online[Symbol font/0x2D] teaches:
receiving user selection of digital visual content from a live feed of digital visual content via a user interface that depicts one or more visual characteristics of the item (see “the system may provide the items using virtual reality through a virtual reality (VR) headset 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Withrow in view of Caiazzi to include the user selection of digital visual content from a live feed of digital content via a user interface, as taught by Canavor.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the system to include the user selection of digital content from a live feed of Canavor because the information retrieval process of Canavor provides access to all available information while also saving network bandwidth consumption (Canavor: ¶ [0019]).

	Claim 9, the combination of Withrow in view of Caiazzi, and further in view of Canavor teaches the system as described in claim 8.  Withrow further discloses:
wherein the additional non-textual data is at least one feature vector (see “a fingerprint may comprise one or more feature vectors” in ¶ [0032]; ¶ [0033]).

Claim 10, the combination of Withrow in view of Caiazzi, and further in view of Canavor teaches the system as described in claim 8.  Withrow does not explicitly disclose the following limitation, however Caiazzi teaches:
wherein controlling the presentation of the authentic designation with the listing includes allowing the item to be listed via the listing service with the authentic designation responsive to a determination that the item is authentic (see “the result of the pre-
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Withrow in view of Caiazzi to include the presentation of an authentic designation with a listing of the item as taught by Caiazzi.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the system to include the presentation with the listing of Caiazzi in order to advertise the pre-authentication to possible customers (Caiazzi: ¶ [0029]).

Claim 11, the combination of Withrow in view of Caiazzi, and further in view of Canavor teaches the system as described in claim 8.  Withrow does not disclose the following limitation, however Caiazzi teaches:
wherein controlling the presentation of the authentic designation with the listing includes preventing the item from being listed via the listing service with the authentic designation responsive to a determination that the item is not authentic (¶ [0040] of Caiazzi).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Withrow in view of Caiazzi to include the prevention of an authentic designation with a listing of the item as taught by Caiazzi.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the system to include the prevention of Caiazzi so that a potential customer can see certification information before deciding to buy the item (Caiazzi: ¶ [0025]).

Claim 12, the combination of Withrow in view of Caiazzi, and further in view of Canavor teaches the system as described in claim 8.  Withrow does not disclose the following limitation, however Caiazzi teaches:
wherein the listing service prevents items from being listed with the authentic designation absent a determination that the items are authentic (¶ [0029]-[0030] of Caiazzi).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Withrow in view of Caiazzi, and further in view of Canavor to include the prevention of an authentic designation with a listing of the item as taught by Caiazzi.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the system to include the prevention of Caiazzi so that a potential customer can see certification information before deciding to buy the item (Caiazzi: ¶ [0025]).

Claim 13, the combination of Withrow in view of Caiazzi, and further in view of Canavor teaches the system as described in claim 8.  Withrow does not disclose the following limitation, however Caiazzi teaches:
wherein the operations further comprise receiving a selection via a user interface to list the item on the listing service with the authentic designation (¶ [0044]; Fig. 6 of Caiazzi).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Withrow in view of Caiazzi to include the selection as taught by Caiazzi.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the system to include the selection of Caiazzi in order to advertise the pre-authentication to possible customers (Caiazzi: ¶ [0029]).

Claims 14-16 are directed to a method.  Claims 14-16 recite limitations that are parallel in nature as those addressed above for claims 8-9 and 12 which are directed towards a system.  Claim(s) 14-16 are therefore rejected for the same reasons as set forth above for claims 8-9 and 12, respectively.

Claim 19, the combination of Withrow in view of Caiazzi, and further in view of Canavor teaches the method as described in claim 14.  Withrow further discloses:
wherein the authentication instructions instruct a user to capture at least one digital image of the item being listed (¶ [0029]-[0030]).

Claim 20, the combination of Withrow in view of Caiazzi, and further in view of Canavor teaches the method as described in claim 14.  Withrow further discloses, wherein the authentication instructions specify at least one of: 
a location of the item being listed to capture in the digital visual content (see “assist users in locating and scanning an optimal authentication region” and “a location box and crosshairs may automatically appear in the viewfinder of a smartphone camera application” in ¶ [0029]); or 
a feature of the item being listed to capture in the digital visual content (¶ [0029]; see “authentication region may be defined so as to include both a label and a substrate it is attached to” in ¶ [0030]).


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Withrow (US 2017/0300905 A1)  in view of Caiazzi (US 2012/0095866 A1), and further in view of Canavor (US 2018/0284955 A1) and Valenti (US 2019/0102752 A1).
Claim 18, the combination of Withrow in view of Caiazzi, and further in view of Canavor teaches the method as described in claim 14.  Withrow discloses that the obtained digital content can be video in ¶ [0023].  The combination of Withrow in view of Caiazzi and Canavor does not teach prompting the user to capture video.  However, Valenti [Symbol font/0x2D]which like Withrow relates to evaluating products online prior to being placed in commerce[Symbol font/0x2D] teaches:
wherein the prompt prompts the user to capture digital video of the item being listed (see “the user would be prompted to take a single video” in ¶ [0077] of Valenti).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Withrow in view of Caiazzi, and further in view of Canavor to include the prompt to capture video as taught by Valenti.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the method to include the prompt to capture video of Valenti because given the increased likelihood of a sale attached to the user of a condition report, generation of such report must be performed efficiently, quickly, and accurately (Valenti: ¶ [0006]).

Response to Arguments
Applicant’s arguments filed April 15, 2021, with respect to 35 USC § 101 and claim 1-7 have been fully considered but are not persuasive. Applicant argues the amendments address the 101 issues, however as explained in the rejection above, the Examiner is maintaining the 101 rejection of claims 1-7.

Applicant’s arguments filed April 15, 2021, with respect to the 35 USC § 103 rejection of claim 1, have been fully considered but are not persuasive.  Applicant argues Withrow in view of Caiazzi and Canavor fails to teach: displaying a prompt via a user interface providing authentication instructions for providing digital visual content depicting one or more visual characteristics of an item being listed on a listing service.
The Examiner respectfully disagrees.  According to Merriam-Webster, a prompt is something that moves to action, assists one in acting, and serves as the inciting cause of some event.  Furthermore, and also according to Merriam-Webster, instructions are an outline or manual of technical procedure and a direction calling for compliance.  Withrow discloses such features.  For example, Withrow states in paragraph [0029]:
Once an authentication region is defined, specific applications may be created for different markets or classes of objects that assist users in locating and scanning an optimal authentication region.  In some embodiments, for example, when utilizing a mobile device, a location box and crosshairs may automatically appear in the viewfinder of a smartphone camera application, to help the user center the camera on an authentication region, and automatically lock onto a region and complete a scan when the device is focused on an appropriate area.

The displayed location box and crosshairs of Withrow incite the user to capture an image of an optimal authentication region (prompt), while also outlining an appropriate area of the object to be captured for the authentication (instructions).  Therefore, Withrow discloses displaying a prompt via a user interface providing authentication instructions for providing digital visual content depicting one or more visual characteristics of an item.  As explained in the rejection above, Withrow does not disclose an item being listed on a listing service however Caiazzi teaches such features in at least paragraph [0028].  	
	For at least these reasons, the Examiner is maintaining the 103 rejection of claim 1, and similarly claims 8 and 14, over Withrow in view of Caiazzi, and further in view of Canavor.
	
Regarding dependent claims 3-7, 9-13, 5-16 and 18-20, Applicant argues these claims are allowable for at least the reason that they depend on allegedly allowable base claims 1, 8, and 14.  As explained above, the Examiner is maintaining the rejection of the independent claims, subsequently dependent claims 3-7, 9-13, 5-16 and 18-20 remain similarly rejected.
  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
NPL Ref U (Miller) describes examining the motion of a watch hand in order to determine the authenticity of a Rolex brand watch.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305.  The examiner can normally be reached on M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/K.G.W./Examiner, Art Unit 3625                                                                                                                                                                                                        
/RESHA DESAI/Primary Examiner, Art Unit 3625